Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                ________________ DIVISION
                               CASE NO.:_________________



   SABRIAN BRUTON, an individual,

          Plaintiff,

   vs.

   CITY OF HOMESTEAD, a municipal
   subdivision of The State of Florida; EILEEN
   CALVO, an individual; KEVIN CARVAJAL,
   an individual; CHRISTIAN DEJOHN, an
   individual; ENGELBERT GUZMAN, an
   individual; CARLOS LAGO, an individual; and
   SHAVAR SIMMONS, an individual.

         Defendants.
   ______________________________________/

                                        COMPLAINT

         COMES NOW, the Plaintiff, SABRIAN BRUTON (hereinafter “BRUTON”), by and

  through undersigned counsel, and hereby makes the following allegations against Defendants,

  CITY OF HOMESTEAD (“HOMESTEAD”), a municipal subdivision of the State of Florida;

  EILEEN CALVO (“CALVO”), an individual; KEVIN CARVAJAL (“CARVAJAL”), an

  individual; CHRISTIAN DEJOHN (“DEJOHN”), an individual; ENGELBERT GUZMAN

  (“GUZMAN”), an individual; CARLOS LAGO (“LAGO”), an individual; and SHAVAR

  SIMMONS (“SIMMONS”), an individual; collectively, the Defendants:

                                      INTRODUCTION

         This civil action arises from an incident that occurred on or about July 6, 2018, when

  BRUTON was viciously brutalized during the course of an arrest.        Defendants, CALVO,




                                               1
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 18



  CARVAJAL, DEJOHN, GUZMAN, LAGO, and SIMMONS, employees of the Homestead Police

  Department (“HPD”), used unreasonable and excessive force in effecting the arrest following what

  began as a traffic stop for an, allegedly, improperly displayed license plate.

          BRUTON now brings federal constitutional claims and state tort claims for the deprivation

  of his protected rights by the Defendants, operating under the color of state law.

                                                PARTIES

          1.      Plaintiff, BRUTON, is, at all times material, a citizen of the United States, a resident

  of Miami-Dade County, Florida and is sui juris.

          2.      Defendant, HOMESTEAD, is a municipal subdivision of the State of Florida and

  is the legal entity responsible for itself. This Defendant is also the employer of several other named

  Defendants and is the proper entity to be sued under 42 U.S.C. § 1983.

          3.      Defendant, HOMESTEAD, both exercised and delegated its municipal final

  decision-making power to the Director of HPD and others.

          4.      Defendant, HOMESTEAD, is properly sued directly under 42 U.S.C. §1983 for its

  own and its delegated, deliberately indifferent unconstitutional decisions, policies, practice, habits,

  customs, usages, training and derelict supervision, ratification, acquiescence and intentional

  failures which were moving forces in the complaint of constitutional and statutory violations and

  resulting injuries.

          5.      Defendant, HOMESTEAD, is also properly sued under 42 U.S.C. § 1983 for the

  challenged delegated final decisions of any final delegated decision-makers, with respect to the

  hereinafter challenged deliberately indifferent policies, decisions, widespread habits, customs,

  usages and practices.

          6.      Defendant, CALVO, is, at all times material, a citizen of the United States, a




                                                     2
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 18



  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

         7.      Defendant, CARVAJAL, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

         8.      Defendant, DEJOHN, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

         9.      Defendant, GUZMAN, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

         10.     Defendant, LAGO, is, at all times material, a citizen of the United States, a resident

  of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

         11.     Defendant, SIMMONS, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

         12.     Defendants were at all times material hereto, “state actors” as defined in 42 U.S.C.

  § 1983.

         13.     Defendants, CALVO, CARVAJAL, DEJOHN, GUZMAN, LAGO, and

  SIMMONS will, at times, be referred to as the Individual Defendants.

                                  JURISDICTION AND VENUE

         14.     This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C. §

  1331, 28 U.S.C. § 1343, 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of the

  United States Constitution.

         15.     Additionally, this Honorable Court has supplemental jurisdiction of the Plaintiff’s

  state law claims pursuant to 28 U.S.C. § 1367(a).

         16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that the acts and

  omissions which give rise to this action occurred with this District.




                                                   3
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 18



          17.    All conditions precedent, including, but not limited to, compliance with Florida

  Statutes § 768.28, have occurred, been satisfied or have been waived.

                              FACTS COMMON TO ALL COUNTS

          18.    On or about July 6, 2018, Plaintiff, BRUTON, was allegedly driving a black Buick

  Encore in the 700-BLK of SE 18th Avenue in Homestead, Florida.

          19.    DEJOHN initiated a traffic stop on the vehicle for an, alleged, improper license

  plate cover.

          20.    BRUTON complied with the traffic stop and pulled his vehicle to the side of the

  road.

          21.    DEJOHN approached BRUTON’s window with his firearm drawn and appeared to

  BRUTON to be in an agitated state.

          22.    BRUTON, startled, pleaded with the officer not to shoot him. Soon afterward,

  CALVO arrived on scene.

          23.    The situation deescalated and DEJOHN began asking BRUTON for identifying

  information such as his license and registration.

          24.    After running BRUTON’s information through his computer system, DEJOHN

  returned to BRUTON’s vehicle and abruptly ordered BRUTON out of the car.

          25.    BRUTON complied, upon which DEJOHN again drew his firearm and ordered

  BRUTON to the ground.

          26.    BRUTON, afraid of the officer’s increasingly agitated demeanor again pleaded

  with DEJOHN not to shoot him and appealed to CALVO for assistance.

          27.    CALVO, however, had returned to her patrol vehicle, drawn a Taser, and was

  moving her vehicle in BRUTON’s direction.




                                                      4
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 18



         28.     BRUTON fearing that CALVO might run him over, backed away, while repeatedly

  pleading with the officers not to shoot him.

         29.     The officers pursued and BRUTON, fearing for his life, left the scene on foot.

         30.     DEJOHN and CALVO, were joined by CARVAJAL, GUZMAN, LAGO, and

  SIMMONS, in pursuit of BRUTON.

         31.     DEJOHN, CALVO, CARVAJAL, GUZMAN, LAGO, and SIMMONS caught up

  to BRUTON and savagely beat him until he fell unconscious.

         32.     BRUTON suffered severe head and bodily injuries.

         33.     All of the above-described acts were done by the Individual Defendants

  intentionally, knowingly, willfully, wantonly, maliciously and/or recklessly in disregard for

  BRUTON’s federally protected rights and were done pursuant to the preexisting and ongoing

  deliberately indifferent official custom, practice, decision, policy, training, and supervision of

  HOMESTEAD acting under color of state law.

         34.     With deliberate indifference to the rights of citizens to be free from excessive force

  by law enforcement, HOMESTEAD has encouraged, tolerated, ratified and acquiesced to a

  dangerous environment of police brutality by:

                 a.   Failing to conduct sufficient training or supervision with respect to the

                      constitutional limitations on the use of force;

                 b.   By failing to adequately punish unconstitutional uses of force;

                 c.   By tolerating the use of unconstitutional force;

                 d.   By ongoingly failing to properly or neutrally investigate citizen complaints of

                      excessive force; and,

                 e.   By tolerating, encouraging and permitting collusive statements by involved




                                                   5
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 6 of 18



                        officers in such situations.

         35.        It is a longstanding widespread deliberately indifferent custom, habit, practice

  and/or policy of HOMESTEAD, and HPD to permit officers to use excessive force against

  individuals when such use is unnecessary and unjustified, as well as to fail to supervise and to train

  officers in the appropriate constitutional limits on the use of force, knowing that these members of

  law enforcement therefore pose a significate risk of injury to the public.

         36.        As a direct and proximate result of the acts and omissions of the Defendants,

  Plaintiff was injured and damaged.

         37.        The injuries, damages, and relief which BRUTON seeks from the Defendants,

  jointly and severally, under both state and federal law, include, but are not limited to:

               a.   Damages for physical pain and suffering in the past and future;

               b. Damages for emotional pain and suffering in the past and future;

               c.   Damages for medical expenses in the past and future;

               d. Aggravation of a preexisting condition;

               e.   Damages for loss of enjoyment of life in the past and future;

               f.   Damages for lost wages in the past;

               g. Scars and disfigurement;

               h. Damages for loss of earning capacity;

               i.   Punitive damages;

               j.   Pre and post judgment interest;

               k. Attorney’s fees; and

               l.   All other such relief, both general and specific, that this Court deems just and

                    appropriate.




                                                       6
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 7 of 18




   COUNT I – EXCESSIVE FORCE IN VOLATION OF FOURTH AND FOURTEENTH
      AMENDMENTS – DUE PROCESS (42 U.S.C. § 1983) AS TO DEFENDANTS
        CALVO, CARVAJAL, DEJOHN, LAGO, GUZMAN, AND SIMMONS

         38.     Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

  paragraphs one (1) through thirty-three (33) as though alleged originally herein.

         39.     42 U.S.C. § 1983, in pertinent part, provides that:

         Every person, who under color of any statute, ordinance, regulation, custom or
         usage of any state or territory or the District of Columbia subjects or causes to be
         subjected any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges or immunities secured by the
         constitution and law shall be liable to the party injured in an action at law, suit in
         equity, or other appropriate proceeding for redress …

         40.     In committing the acts complained of herein, the Defendants acted jointly and under

  color of state law to deprive BRUTON of his clearly established constitutionally protected rights

  under the Fourth and Fourteenth Amendments to the United States Constitution including, but not

  limited to:

                 a.   Freedom from unreasonable seizure;

                 b.   The right to be free from unreasonable searches;

                 c.   Freedom from the use of unreasonable, unjustified and excessive force;

                 d.   Freedom from deprivation of liberty and property without due process of law;

                 e.   Freedom from summary punishment;

                 f.   Freedom from the prevention of officers from using excessive force; and

                 g.   Freedom from arbitrary governmental activity which shocks the conscience of

                      a civilized society.

         41.     In violating BRUTON’s rights as set forth above and other rights that will be proven

  at trial, Defendants acted under color of state law and utilized unnecessary, unjustified,




                                                   7
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 8 of 18



  unreasonable and excessive force.

          42.     The Individual Defendants’ actions were not objectively reasonable under the

  circumstances based on the perspective of a reasonable officer at the scene.

          43.     Further, the acts or conduct committed by the Individual Defendants against

  BRUTON occurred in the presence of each other and the Individual Defendants further violated

  BRUTON’s constitutional rights by failing to intervene and prevent the violation of BRUTON’s

  constitutional rights by fellow officers.

          44.     All Individual Defendants knowingly and deliberately conspired to deprive

  BRUTON of his civil rights.

          45.     The Individual Defendants engaged in the conduct described by this Complaint

  willfully, maliciously, in bad faith, and in reckless disregard of BRUTON’s federally protected

  constitutional rights.

          46.     They did so with shocking and willful indifference to BRUTON’s rights and their

  conscious awareness that they would cause BRUTON severe physical and emotional injuries.

          47.     The acts or omissions of the Individual Defendants were moving forces behind

  BRUTON’s injuries.

          48.     The acts or omissions of the Individual Defendants as described herein intentionally

  deprived BRUTON of his constitutional rights and caused him other damages.

          49.     These Individual Defendants are not entitled to qualified immunity for the

  complained of conduct.

          50.     The Defendants to this claim at all times material hereto were acting pursuant to

  municipal/county custom, policy, decision, ordinance, regulation, widespread habit, usage, or

  practice in their actions pertaining to BRUTON.




                                                   8
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 9 of 18



         51.     As a direct and proximate result of the violation of his constitutional rights by the

  Defendants, BRUTON suffered general and special damages as alleged in this Complaint and is

  entitled to relief under 42 U.S.C. § 1983.

         52.     The injuries and damages are permanent in nature, and BRUTON will suffer the

  losses and impairments in the future.

         53.     In additional to compensatory, economic, consequential and special damages,

  BRUTON is entitled to punitive damages against each of the individually named Defendants under

  42 U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

  maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

  BRUTON.

         54.     BRUTON is entitled to recover reasonable attorneys’ fees for the successful

  prosecution of this claim pursuant to 42 U.S.C. § 1988.

         WHEREFORE, Plaintiff demands judgment against the Individual Defendants for

  compensatory and punitive damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. §

  1988, and such other and further relief has the Court deems appropriate and demands trial by jury.

     COUNT II – FAILURE TO INTERVENE IN VIOLATION OF THE FOURTH AND
       FOURTEENTH AMENDMENTS (42 U.S.C. § 1983) AS TO DEFENDANTS
         CALVO, CARVAJAL, DEJOHN, GUZMAN, LAGO, AND SIMMONS

         55.     Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

  paragraphs one (1) through thirty-three (33) as though alleged originally herein.

         56.     42 U.S.C. § 1983, in pertinent part, provides that:

         Every person, who under color of any statute, ordinance, regulation, custom or
         usage of any state or territory or the District of Columbia subjects or causes to be
         subjected any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges or immunities secured by the
         constitution and law shall be liable to the party injured in an action at law, suit in
         equity, or other appropriate proceeding for redress …




                                                   9
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 10 of 18



           57.     In committing the acts complained of herein, the Individual Defendants acted

   jointly and under color of state law to deprive BRUTON of his clearly established constitutionally

   protected rights under the Fourth and Fourteenth Amendments to the United States Constitution

   including, but not limited to:

                   a.   Freedom from unreasonable seizure;

                   b.   The right to be free from unreasonable searches;

                   c.   Freedom from deprivation of liberty and property without due process of law;

                        and

                   d.   Freedom from arbitrary governmental activity which shocks the conscience of

                        a civilized society.

           58.     In violating BRUTON’s rights, as set forth above and other rights that will be

   proven at trial, the Individual Defendants acted under color of state law.

           59.     The acts or conduct committed by the Individual Defendants against BRUTON

   occurred in the presence of each other and said Defendants further violated BRUTON’s

   constitutional rights by failing to intervene and prevent the violation of BRUTON’s constitutional

   rights by fellow officers.

           60.     The Individual Defendants knowingly and deliberately conspired to deprive

   BRUTON of his civil rights.

           61.     The Individual Defendants engaged in the conduct described by this Complaint

   willfully, maliciously, in bad faith, and in reckless disregard of BRUTON’s federally protected

   constitutional rights.

           62.     They did so with shocking and willful indifference to BRUTON’s rights and the

   conscious awareness that they would cause BRUTON severe injuries




                                                   10
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 11 of 18



          63.     The acts or omissions of the Individual Defendants were moving forces behind

   BRUTON’s injuries.

          64.     The acts or omissions of the Individual Defendants as described herein intentionally

   deprived BRUTON of his constitutional rights and caused him other damages.

          65.     The Individual Defendants are not entitled to qualified immunity for the

   complained of conduct.

          66.     The Defendants to this claim at all times material hereto were acting pursuant to

   municipal/county custom, policy, decision, ordinance, regulation, widespread habit, usage, or

   practice in their actions pertaining to BRUTON.

          67.     As a direct and proximate result of the violation of their constitutional rights by the

   Individual Defendants, BRUTON suffered general and special damages as alleged in this

   Complaint and are entitled to relief under 42 U.S.C. § 1983.

          68.     The injuries and damages are permanent in nature, and BRUTON will suffer the

   losses and impairments in the future.

          69.     In addition to compensatory, economic, consequential and special damages,

   BRUTON is entitled to punitive damages against each of the individually named Defendants under

   42 U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

   maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

   BRUTON.

          70.     BRUTON is entitled to recover reasonable attorneys’ fees for the successful

   prosecution of this claim pursuant to 42 U.S.C. § 1988.

                  WHEREFORE, Plaintiff demands judgment against the Individual Defendants for

   compensatory and punitive damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. §




                                                    11
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 12 of 18



   1988, and such other and further relief has the Court deems appropriate and demands trial by jury.

   COUNT III – DELIBERATELY INDIFFERENT POLICIES, PRACTICES, CUSTOMS,
   TRAINING, AND SUPERVISION IN VIOLATION OF THE FOURTH, FOURTEENTH
      AMENDMENTS AND IN VIOLATION OF 42. U.S.C. § 1981 (42 U.S.C. § 1983)
                       AS TO DEFENDANT HOMESTEAD

           71.     Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

   paragraphs one (1) through thirty-three (33) as though alleged originally herein.

           72.     42 U.S.C. § 1983, in pertinent part, provides that:

           Every person, who under color of any statute, ordinance, regulation, custom or
           usage of any state or territory or the District of Columbia subjects or causes to be
           subjected any citizen of the United States or other person within the jurisdiction
           thereof to the deprivation of any rights, privileges or immunities secured by the
           constitution and law shall be liable to the party injured in an action at law, suit in
           equity, or other appropriate proceeding for redress …

           73.     Plaintiff in this action is a citizen of the United States and all of the Individual

   Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.

           74.     The Defendants to this claim at all times material hereto were acting under the color

   of state law.

           75.     BRUTON had the following clearly established constitutionally protected rights

   under the Fourth and Fourteenth Amendments to the United States Constitution at the time of the

   complaint conduct, including, but not limited to:

                   a.   Freedom from unreasonable seizure;

                   b.   The right to be free from unreasonable searches;

                   c.   Freedom from the use of unreasonable, unjustified and excessive force;

                   d.   Freedom from deprivation of liberty and property without due process of law;

                   e.   Freedom from summary punishment;

                   f.   Freedom from the prevention of officers from using excessive force; and




                                                    12
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 13 of 18



                  g.   Freedom from arbitrary governmental activity which shocks the conscience of

                       a civilized society.

          76.     HOMESTEAD knew or should have known of these rights at the time of the

   complained of conduct as they were clearly established at that time.

          77.     The acts or omissions of HOMESTEAD, as described herein, deprived BRUTON

   of his constitutional and statutory rights and caused him other damages.

          78.     The acts or omissions of the Individual Defendants as described herein,

   intentionally deprived BRUTON of his constitutional and statutory rights and caused him other

   damages.

          79.     These Defendants are not entitled to qualified immunity for the complained of

   conduct.

          80.     HOMESTEAD was at all times material hereto, policymakers for HPD, its agent,

   its agents and employees, including supervising, overseeing, training and establishing policies,

   customs and procedures to confirm their conduct to the United States Constitution and Florida

   common law.

          81.     At all times material hereto, HOMESTEAD was charged with the responsibility of

   adopting and implementing rules, policies, practices, customs and procedures for the proper and

   efficient maintenance, supervision, and control of HPD officers. These duties include, but are not

   limited to:

                  a.   To create, adopt, and implement rules, regulations, practices, and procedures,
                       toward hiring, supervising, and retaining law enforcement officers who do not
                       have a propensity towards violence and the excessive use of force;

                  b.   To create, adopt, and implement rules and regulations, practices and
                       procedures, for proper and efficient training of law enforcement officers in a
                       way and to an extent necessary to ensure the utilization of a force continuum
                       which prevents any propensity towards violence and excessive force, and




                                                  13
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 14 of 18



                        which ensures that the least amount of force would be utilized to maintain
                        order and control;

                   c.   To create, adopt, and implement rules and regulations, practices and
                        procedures for the proper and efficient supervision, control, discipline, and
                        assignment of law enforcement officers in a way and to an extent necessary to
                        ensure that citizens will not be subjected to excessive force or unnecessary
                        force by the agents and employees of the HPD; and

                   d.   To implement rules, regulations, policies, practices, and procedures for the
                        proper and efficient supervision, discipline, control, and investigation of law
                        enforcement officers to reduce or eliminate instances of untruthfulness,
                        including excessive force and instances of corroboration or ratification of
                        untruthful accounts of excessive force events committed by fellow law
                        enforcement officers.

          82.     HOMESTEAD owed a legal duty to BRUTON to exercise reasonable care in

   hiring, training, and retaining safe and competent employees. BRUTON was in the zone of risk

   that was reasonably foreseeable to HOMESTEAD. HOMESTEAD breached that duty and the

   breach caused BRUTON’s damages.

          83.     HOMESTEAD, with deliberate indifference as to the possibility of BRUTON’s

   injuries, failed to adequately train or otherwise supervise and direct HPD and its officers

   concerning the rights of the citizens they encounter in their duties, such that it is a well-settled

   policy, practice and custom for officers, including the Individual Defendants, to take extreme and

   reckless action against the citizens of the City of Homestead they encounter, including BRUTON,

   all in the name of self-defense, resulting in officers seriously injuring innocent citizens.

          84.     HOMESTEAD was on notice, by this history of widespread abuse and of the need

   to correct the well-settled policy, practice and custom of its officers’ extreme and reckless actions

   against the citizens of the City of Homestead. This need for more or different training has been so

   obvious and the inadequacy of the same, combined with HOMESTEAD’s conscious choice not to

   act, has resulted in the violation of constitutional rights, including, but not limited to, the




                                                     14
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 15 of 18



   deprivation of BRUTON’s civil rights.

          85.     By limiting and/or failing to properly investigate, resulting in findings of no

   excessive force and the justification for HPD officers’ extreme actions, and through allowing the

   well-settled policy, practice and custom of HPD officers’ extreme and reckless actions against the

   citizens of the City of Homestead, HOMESTEAD has ratified, condoned, and consented to the

   HPD officers’ unlawful conduct, specifically including the unlawful conduct of the Individual

   Defendants.

          86.     HOMESTEAD was on notice of the history of failing to properly investigate (and

   thus address and correct) the extreme and wanton acts of its officers and failed to do so, leading to

   BRUTON’s deprivation of civil rights. The deprivation of civil rights, of which the circumstances

   described herein were a material part, together constituted a widespread pattern sufficient to notify

   HOMESTEAD and were obvious, flagrant, rampant, and of continued duration rather than isolated

   occurrences.

          87.     Upon information and belief, HPD has a history of reports of excessive use of force

   incidents causing injuries and violations of citizens’ rights, of which HOMESTEAD was aware.1

          88.     Upon information and belief, HPD has a history of covering up the misconduct of

   its officers, of which HOMESTEAD was aware.2

          89.     Upon information and belief, HOMESTEAD’s failure to adequately address this




   1
     Edward B. Colby, 3 Homestead Police Charged in Connection with 2011 Incidents Outside Bar,
   https://www.nbcmiami.com/news/local/3-Homestead-Police-Charged-In-Connection-With-2011-
   Incidents-Outside-Bar-161172305.html (last visited September 24, 2019).
   2
     Francisco Alvarado, Homestead police chief Al Rolle under probe in records destruction
   https://www.miamiherald.com/news/local/community/miami-
   dade/homestead/article1972975.html (last visited September 24, 2019).




                                                    15
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 16 of 18



   history, and instead ratify and condone it, has led to additional instances of use of excessive force

   by its officers3 and was a moving force and/or proximate cause of injuries to BRUTON.

          90.     The actions committed by the Individual Defendants against BRUTON were

   proximately caused by the well-settled policies, customs, practices, and procedures of

   HOMESTEAD in failing to fulfill its duties as alleged herein, which was also the moving force

   behind BRUTON having his civil rights violated.

          91.     The above-described well-settled customs and policies demonstrate a deliberate

   indifference on the part of HOMESTEAD, as the policymaker of HPD, to the constitutional rights

   of persons with the City of Homestead, and were a moving force or proximate cause of violations

   of BRUTON’s rights alleged herein. Despite knowing of the unconstitutional behavior and the

   need to take corrective action, HOMESTEAD has declined to do so.

          92.     As a direct and proximate result of HOMESTEAD’s actions and inactions, under

   color of state law, and in violation of 42 U.S.C. § 1983, BRUTON was deprived of his

   constitutional rights to be secure in his person, free from unreasonable seizure and from the use of

   excessive force.

          93.     As a direct and proximate result of HOMESTEAD’s actions and inactions,

   BRUTON has suffered damages, including mental anguish, bodily injury, pain and suffering,

   disability, disfigurement, emotional distress, humiliation, embarrassment, loss of capacity of the

   enjoyment of life, and expense of hospitalization, medical and nursing care and treatment.

          94.     The injuries and damages are permanent in nature, and the BRUTON will suffer

   the losses and impairments in the future.



   3
    Julia Jacobo, Miami-area police officer who pushed inmate head-first into concrete wall charged
   with     battery,   https://abcnews.go.com/US/miami-area-police-officer-pushed-inmate-head-
   concrete/story?id=64827715 (last visited September 24, 2019).



                                                    16
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 17 of 18



          WHEREFORE, Plaintiff demands judgment against the HOMESTEAD for compensatory

   damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. § 1988, and such other and further

   relief has the Court deems appropriate and demands trial by jury.

             COUNT IV– BATTERY AS TO DEFENDANTS CALVO, CARVAJAL,
                      DEJOHN, GUZMAN, LAGO, AND SIMMONS

          95.     Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

   paragraphs one (1) through thirty-three (33) as though alleged originally herein.

          96.     On or about July 6, 2018, the Individual Defendants intentionally and recklessly

   did acts which resulted in offensive contact with BRUTON’s person, including but not limited to:

   striking BRUTON in the face and various parts of body; slamming into ground; and forcefully and

   excessively attempting to restrain his body.

          97.     The Individual Defendants did such acts with the intent to cause harmful and

   offensive contact with the body of BRUTON.

          98.     As a direct, legal and proximate result of such acts of the Individual Defendants,

   BRUTON was injured about his body and extremities, suffered physical pain and suffering, mental

   anguish, loss of enjoyment of life, physical disability, impairment, inconvenience on the normal

   pursuits and pleasures of life, feelings of economic insecurity caused by disability, disfigurement,

   aggravation of any previously existing conditions therefrom, incurred medical expenses in the care

   and treatment of his injuries, suffered physical handicap, lost wages, income lost in the past, and

   his working ability and earning capacity in the future has been impaired.

          99.     The injuries and damages are permanent in nature, and the BRUTON will suffer

   the losses and impairments in the future.

          WHEREFORE, Plaintiff demands judgment against the Individual Defendants for

   compensatory and punitive damages, costs, and such other and further relief has the Court deems




                                                   17
Case 1:19-cv-23999-DPG Document 1 Entered on FLSD Docket 09/27/2019 Page 18 of 18



   appropriate and demands trial by jury.

                                    DEMAND FOR JURY TRIAL

          Plaintiffs hereby demand a jury trial on all issues triable by jury.

          Dated this 27th day of September 2019.

                                                         Respectfully submitted,

                                                         FISCHER REDAVID PLLC
                                                         Trial Counsel for the Plaintiffs
                                                         4601 Sheridan Street, Suite 320
                                                         Hollywood, Florida 33021
                                                         Phone: (954) 860-8434
                                                         Fax:    (954) 860-8584
                                                         Service@FRTrialLawyers.com (eservice)

                                                    BY: s/Elroy M. John, Jr., Esq.
                                                       ELROY M. JOHN, JR., ESQ.
                                                       Florida Bar No.: 1002480
                                                       JOHN P. FISCHER, ESQ.
                                                       Florida Bar No. 99751




                                                    18
